Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Ita Udeobong d/b/a Midland Care Medical Supply and Equipment,
(Supplier No: 4517410001),

Petitioner,
Vv.
Centers for Medicare & Medicaid Services.
Docket No. C-09-736
Decision No. CR2088

Date: March 9, 2010

DECISION

The Centers for Medicare & Medicaid Services (CMS) has revoked Petitioner’s Medicare
supplier number. Petitioner, Ita Udeobong d/b/a Midland Care Medical Supply and
Equipment, appeals, and CMS moves for summary judgment. Petitioner opposes.

As discussed below, the uncontroverted facts compel revocation of Petitioner’s supplier
number. I therefore grant CMS’s motion for summary judgment.

I. Background

Until its Medicare supplier number was revoked on March 1, 2009, Petitioner
participated in the Medicare program as a supplier of durable medical equipment,
prosthetics, orthotics and supplies (DMEPOS). See 42 C.F.R. § 424.57. Ina letter dated
January 30, 2009, the Medicare contractor, Palmetto GBA National Supplier
Clearinghouse, notified Petitioner that its supplier number would be revoked pursuant to
42 C.F.R. §§ 424.57(d), 424.535(a)(1), 424.535(a)(5)(ii) and other regulations. Among
other problems, the letter noted that a contractor representative was unable to conduct an
inspection of the supplier’s facility because the facility was closed, and its doors were
locked. A note from the leasing agent said that Petitioner would be locked out until back
rent was paid. CMS Ex. 1.

Petitioner sought reconsideration. In a reconsideration decision dated July 28, 2009, a
Medicare hearing officer affirmed the revocation of Petitioner’s supplier number. CMS
Ex. 6. Petitioner now appeals that determination.

CMS moves for summary judgment. With its motion and brief, CMS submits seven
exhibits (CMS Exs. 1-7). Petitioner opposes, and with its brief submits two exhibits (P.
Exs. 1-2).

II. Discussion

CMS is entitled to summary judgment because the
undisputed evidence establishes that the supplier, Ita
Udeobong d/b/a Midland Care Medical Supply and
Equipment, did not satisfy Medicare enrollment
requirements.

Summary judgment. The Departmental Appeals Board has, on multiple occasions,
discussed the well-settled principles governing summary judgment. See, e.g.,
1866ICPayday.com, L.L.C., DAB No. 2289, at 2-3 (2009). Summary judgment is
appropriate if a case presents no genuine issue of material fact, and the moving party is
entitled to judgment as a matter of law. 1866/CPayday, at 2; Illinois Knights Templar
Home, DAB No. 2274, at 3-4 (2009), and cases cited therein.

The moving party may show the absence of a genuine factual dispute by presenting
evidence so one-sided that it must prevail as a matter of law, or by showing that the non-
moving party has presented no evidence “sufficient to establish the existence of an
element essential to [that party’s] case, and on which [that party] will bear the burden of
proof at trial.” Livingston Care Center v. Dep’t of Health & Human Services, 388 F.3d
168, 173 (6th Cir. 2004) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)).
To avoid summary judgment, the non-moving party must then act affirmatively by
tendering evidence of specific facts showing that a dispute exists. Matsushita Elec.
Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 n.11 (1986); see also Vandalia Park,
DAB No. 1939 (2004); Lebanon Nursing and Rehabilitation Center, DAB No. 1918
(2004).

To defeat an adequately supported summary judgment
motion, the non-moving party may not rely on the denials in

' [make this one finding of fact/conclusion of law.
its pleadings or briefs, but must furnish evidence of a
dispute concerning a material fact... .

Illinois Knights Templar, at 4 (emphasis in original); Livingston Care Center, DAB No.
1871, at 5 (2003).

In examining the evidence for purposes of determining the appropriateness of summary
judgment, I must draw all reasonable inferences in the light most favorable to the non-
moving party. 1866/CPayday, L.L.C. at 3; Brightview Care Center, DAB No. 2132, at
2, 9 (2007); Livingston Care Center, 388 F.3d at 172; Guardian Health Care Center,
DAB No. 1943, at 8 (2004); but see Brightview, DAB No. 2132, at 10 (entry of summary
judgment upheld where inferences and views of non-moving party are not reasonable).
Moreover, drawing factual inferences in the light most favorable to the non-moving party
does not require that I accept the non-moving party’s legal conclusions. Cf; Guardian
Health Care Center, DAB No. 1943, at 11 (“A dispute over the conclusion to be drawn
rom applying relevant legal criteria to undisputed facts does not preclude summary
judgment if the record is sufficiently developed and there is only one reasonable
conclusion that can be drawn from those facts.”).

Requirements fora DMEPOS supplier’s Medicare participation. To receive Medicare

payments for items furnished to a Medicare-eligible beneficiary, a supplier of medical

equipment and supplies must have a supplier number issued by the Secretary of Health
and Human Services. Social Security Act § 1834(j)(1)(A).

In order to obtain and retain its supplier number, a supplier must meet the standards set
forth in 42 C.F.R. § 424.57(c), and CMS may revoke its billing privileges if it fails to do
so. 42 C.F.R. §§ 424.57(c)(1) and (d); 42 C.F.R. 424.535(a)(1). Among other
requirements, the supplier must permit CMS or its agents to conduct on-site inspections
to ascertain its compliance with governing regulations. Its location must be accessible
during reasonable business hours, and it must maintain a visible sign and post its hours of
operation. 42 C.F.R. § 424.57(c)(8). CMS may also revoke billing privileges if it
determines, based on an on-site review, that the supplier is no longer operational to
furnish Medicare covered items or services, or is not otherwise meeting Medicare
enrollment requirements. 42 C.F.R. § 424.535(a)(5).

Undisputed facts and application of law to those facts. Here, CMS has come forward
with evidence establishing that, prior to March 1, 2009, Petitioner was a Medicare-
enrolled DMEPOS supplier located at 610 Murphy Road, Suite 105, Stafford, Texas.
CMS Ex. 3, at 3. Its posted hours were 10:00 a.m. to 5:00 p.m. Monday through Friday.
At 11:58 a.m. on April 15, 2009, Mark Porter, a fraud investigator employed by the
contractor, attempted an onsite inspection at that location, but found that the facility was
closed, the lights were off, the door was locked and no one was there. No sign on the
door indicated why the business was closed during its posted hours of operation. CMS

Exs. 3, 7. He returned the following day at 11:03 a.m. Again, the facility was closed,
with lights off, door locked and no one there. No sign indicated why the business was
closed during its posted hours of operation. CMS Exs. 3, 7. Because the investigator
could not inspect the premises, the contractor revoked Petitioner’s supplier number.

Although Petitioner argues about the quality of CMS’s evidence, it does not dispute any
of the facts asserted. Indeed, Petitioner submits the declaration of Ita Udeobong, the
owner and operator of Midland Care Medical Supply, who confirms that his business was
not open and no one was available when Investigator Porter visited. Mr. Udeobong
asserts that on April 15, 2009, the inspector “arrived at 11:59 am during the office’s
lunch hours which are from 12:00 pm to 1:00 pm.” He admits that when the inspector
arrived at 11:03 a.m. on April 16, 2009, the office was empty, but claims that “an
emergency situation” compelled his employee to leave the office immediately. P. Ex. 1,
at 2. Although he does not identify the employee, nor provide any additional
explanation, for summary judgment purposes, I accept his assertions as true.

The parties dispute whether, when Investigator Porter visited, lunch hours were posted on
the door or anywhere else visible to the public. Compare CMS Ex. 3, at 9-14, and CMS
Ex. 7, at 3 with P. Ex. 1, at 2, and P. Ex. 2. Again, for summary judgment purposes, I
accept as true Mr. Udeobong’s assertion that, on April 15, 2009, his employee posted a
sign displaying the lunch hours, which the employee removed when he/she returned from
lunch. | also accept as true that, when the employee suddenly left the facility on April 16,
he/she “placed a sign on the door informing the public that no one would be available
until after lunch.” P. Ex. 1, at 2; P. Ex. 2.

Based on these facts, I find that Petitioner was not in compliance with all of the standards
set forth in section 424.57(c). First, the facility’s posted hours of operation were 10:00
a.m. to 5:00 p.m. Yet, as Petitioner admits, it was closed from noon until 1:00 p.m. every
day. On a regular basis, the facility was not open and accessible to beneficiaries during
its posted hours of operation. It therefore did not comply with 42 C.F.R. § 424.57(c)(8).
The standard would have no meaning if suppliers were not also required to adhere to the
posted hours of operation. I find that posting an “out-to-lunch” or a “will-return” sign
whenever the office is closed is not sufficient to satisfy the requirement that the facility

actually be open and accessible during its posted hours of operation.

Moreover, to sustain its supplier number, a DMEPOS supplier must also permit CMS or
its agents to conduct on-site inspections. 42 C.F.R. §§ 424.57(c)(8). Here, Petitioner had
two opportunities to meet this requirement, but, by its own admission, it was not
accessible and therefore did not permit the on-site inspection. I note that CMS and its
contractors must, with scarce resources, monitor the performance of a vast number of
providers and suppliers. Inspections are supposed to be unannounced. An investigator
should be able to rely on the posted hours of operation in determining when to conduct an
inspection. Requiring an investigator to return multiple times to a single facility in the
hopes of finding it open is simply unreasonable.

Petitioner did not meet all of the standards of section 424.57(c), and CMS properly
revoked its billing privileges. 42 C.F.R. § 424.57(d).

II. Conclusion

Because the undisputed facts establish that Petitioner has not satisfied Medicare
enrollment requirements, I grant CMS’s motion for summary judgment and sustain the
revocation of Petitioner’s supplier number.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

